DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 12/14/2021.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 11-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parulkar et al. (US 10979534 B1).

As to claim 1, Parulkar et al. teaches a method, comprising: receiving customer information in a service request, wherein the customer information includes at least a desired computing service and customer location data for a customer site (See Col. 21 Ln. 46,  Col. 22 Ln. 7, Teaches that the user 138 issues a request to launch a compute instance to the hardware virtualization service 606. Here, the parameters of the request can include a geographic indicator and an indication of a latency constraint or requirement. The geographic indicator may take a variety of forms depending on the implementation (e.g., a geocoordinate, a zip code, a metropolitan area, etc.). Additional launch request parameters can include the number of compute instances to launch, the type of compute instances, whether the compute instances (in the case of multiple) should be packed close together (e.g., on the same server or edge location) or spread out (e.g., across servers or edge locations).); 
	determining provider location data for a plurality of provider computing sites (See Col. 23 Ln. 54, Teaches that the hardware virtualization service 606 requests an identification of candidate edge locations 510 from the edge location placement service 620 that satisfy the parameters of the user's launch request.); 
determining a rough estimate of latency for each of the plurality of provider computing sites based on the customer location data and the provider location data (See Col. 23 Ln. 57, Teaches that the edge location placement service 622 can evaluate parameters against latency data 609. Typically, the latency data 609 provides an indication of latencies between points within a CSP network 501 (e.g., base stations providing connectivity within the region 698 and edge locations 510) and possibly between points within a CSP network 501 and points in the cloud provider network 600 (e.g., compute instances hosted by servers in a cloud provider network data center). The latency data 609 can further include geographic data about the locations of various access points to the CSP network 501 to allow the edge location placement service 620 to correlate the user-specified geographic indicator to CSP network(s) (e.g., coverage areas of base stations or other equipment through which electronic devices access the CSP network 501). Access points (sometimes referred to as entry points) include devices through which CSP subscriber devices connect to the CSP network (e.g., such as base stations). The latency data 609 can be derived in a number of ways, several of which are described below. As illustrated, the latency data 609 is stored in a database hosted by a database service 622. In other embodiments, latency data 609 may be obtained from a service of the CSP network (e.g., rather than query the database of the database service 622, the edge location placement service 620 queries the service of the CSP network)); 
providing a list of the provider computing sites based on the rough estimate of latency for each of the provider computing sites (See Col. 24 Ln. 61, Teaches that in some cases, the number of suitable edge locations returned by the edge location placement service 622 may exceed the number of compute instances requested by the customer.); 
receiving a selection of one of the provider computing sites (See Col. 24 Ln. 64, Teaches that the hardware virtualization service 606 can proceed with additional selection criteria to select which of the suitable edge locations will be used to host the customer's requested compute instance(s). The hardware virtualization service 606 can employ some cost function based on the various criteria to score each of the suitable edge locations and select the “best” edge location based on its score relative to the score of other edge locations); 
and providing the computing service to the customer site from the selected provider computing site (See Col. 24 Ln. 54, Col. 21 Ln. 18, Teaches that Assuming the customer's request could be satisfied, the hardware virtualization service 606 can issue control plane command(s) to the edge location(s) to launch the requested instance(s), as indicated at circle “3” of FIG. 6 (e.g., see above description of circle “3” for FIG. 5). The hardware virtualization service 506 issues a control plane command to the specified edge location to launch the requested compute instance (e.g., via a proxy 130). For example, the hardware virtualization service 407 can then issue a command to a VMM on the edge location or edge location server to launch a compute instance for the customer.).

As to claim 2, Parulkar et al. teaches the method according to claim 1 above. Parulkar et al. further teaches further comprising: receiving a latency requirement (See Col. 21 Ln. 46,  Col. 22 Ln. 7, Teaches that the user 138 issues a request to launch a compute instance to the hardware virtualization service 606. Here, the parameters of the request can include a geographic indicator and an indication of a latency constraint or requirement. The geographic indicator may take a variety of forms depending on the implementation (e.g., a geocoordinate, a zip code, a metropolitan area, etc.). Additional launch request parameters can include the number of compute instances to launch, the type of compute instances, whether the compute instances (in the case of multiple) should be packed close together (e.g., on the same server or edge location) or spread out (e.g., across servers or edge locations).); 
and determining, based on the latency requirement, a service radius (See Col. 21 Ln. 55, Teaches that the latency indicator may be specified in terms of time (e.g., less than 10 milliseconds) between devices associated with the geographic indicator (e.g., in the region 698) and the server ultimately selected to host the requested compute instance. More complicated launch requests from the user 138 may include parameters specifying additional latency requirements. For example, the request may specify a latency requirement for communications both between the requested instance and devices associated with the geographic indicator (e.g., within a region) and between the requested instance and the cloud provider network region or availability zone to which the edge location ultimately selected to host the instance is parented.); 
wherein providing the list of the providing computing sites comprises including on the list only provider computing sites that are located within the service radius of the customer site (See Col. 24 Ln. 61, Teaches that in some cases, the number of suitable edge locations returned by the edge location placement service 622 may exceed the number of compute instances requested by the customer). 
As to claim 4, Parulkar et al. teaches the method according to claim 1 above. Parulkar et al. further teaches further comprising: determining a first fine estimate of latency for a first provider computing site; and determining a second fine estimate of latency for a second provider computing site of the plurality of computing sites; providing a redetermined list of the plurality of provider computing sites based at least on the first fine estimate and the second fine estimate (See Col. 29 Ln. 31, Col. 30 Ln. 10, Col. 30 Ln. 58, Col. 31 Ln. 12, Teaches that the indication of the mobility event is an indication that the electronic device is actually moving from a first cell provided by a first access point 888 to a second cell provided by a second access point 889. The edge location mobility service 830 determines that a communications delay between the electronic device 890 and a first compute instance 813 via the second access point 889 would not satisfy a latency constraint (and thus a migration of the compute instance is to occur so that the latency constrain is satisfied). The constraint may be unsatisfied due to additional hops or distance introduced by routing communications from the second access point 889 to the existing compute instance 813 or because the edge location 810-1 is unreachable from the second access point 889 (e.g., due to the network topology and configuration of the CSP network 801). The edge location mobility service 830 can obtain the latency constraint associated with an instance from data stored during the request to launch the instance (e.g., stored in a database, such as part of an application profile, when the customer requests the launch of an instance such as described above with reference to FIGS. 5, 6, and 7). the hardware virtualization service 806 requests an identification of candidate edge locations from the edge location placement service 820 that satisfy the parameters of the launch request received from the edge location mobility service 830. The edge location placement service 820 can evaluate parameters against latency data available to the edge location placement service 820. Typically, the latency data provides an indication of latencies between points within a CSP network 801 (e.g., base stations providing connectivity within a region and edge locations) and possibly between points within a CSP network 801 and points in the cloud provider network 800 (e.g., compute instances hosted by servers in a cloud provider network data center). The edge location placement service 820 can access the latency data and other information to identify which edge locations satisfy those requirements. Based on the candidate edge locations, if any, returned by the edge location placement service 820, the hardware virtualization service 806 can select one of the candidates such as through the evaluation of a cost function for the candidates as described herein.). 

As to claim 11, Parulkar et al. teaches a system, comprising: at least one processor; memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor (See Col. 38 Ln. 67, Teaches that computer system 1400 includes one or more processors 1410 coupled to a system memory 1420 via an input/output (I/O) interface 1430.), 
cause the system to perform a method, the method comprising: receiving customer information in a service request, wherein the customer information includes at least a desired computing service and customer location data for a customer site (See Col. 21 Ln. 46,  Col. 22 Ln. 7, Teaches that the user 138 issues a request to launch a compute instance to the hardware virtualization service 606. Here, the parameters of the request can include a geographic indicator and an indication of a latency constraint or requirement. The geographic indicator may take a variety of forms depending on the implementation (e.g., a geocoordinate, a zip code, a metropolitan area, etc.). Additional launch request parameters can include the number of compute instances to launch, the type of compute instances, whether the compute instances (in the case of multiple) should be packed close together (e.g., on the same server or edge location) or spread out (e.g., across servers or edge locations).); 
	determining provider location data for a plurality of provider computing sites (See Col. 23 Ln. 54, Teaches that the hardware virtualization service 606 requests an identification of candidate edge locations 510 from the edge location placement service 620 that satisfy the parameters of the user's launch request.); 
determining a rough estimate of latency for each of the plurality of provider computing sites based on the customer location data and the provider location data (See Col. 23 Ln. 57, Teaches that the edge location placement service 622 can evaluate parameters against latency data 609. Typically, the latency data 609 provides an indication of latencies between points within a CSP network 501 (e.g., base stations providing connectivity within the region 698 and edge locations 510) and possibly between points within a CSP network 501 and points in the cloud provider network 600 (e.g., compute instances hosted by servers in a cloud provider network data center). The latency data 609 can further include geographic data about the locations of various access points to the CSP network 501 to allow the edge location placement service 620 to correlate the user-specified geographic indicator to CSP network(s) (e.g., coverage areas of base stations or other equipment through which electronic devices access the CSP network 501). Access points (sometimes referred to as entry points) include devices through which CSP subscriber devices connect to the CSP network (e.g., such as base stations). The latency data 609 can be derived in a number of ways, several of which are described below. As illustrated, the latency data 609 is stored in a database hosted by a database service 622. In other embodiments, latency data 609 may be obtained from a service of the CSP network (e.g., rather than query the database of the database service 622, the edge location placement service 620 queries the service of the CSP network)); 
providing a list of the provider computing sites based on the rough estimate of latency for each of the provider computing sites (See Col. 24 Ln. 61, Teaches that in some cases, the number of suitable edge locations returned by the edge location placement service 622 may exceed the number of compute instances requested by the customer.); 
receiving a selection of one of the provider computing sites (See Col. 24 Ln. 64, Teaches that the hardware virtualization service 606 can proceed with additional selection criteria to select which of the suitable edge locations will be used to host the customer's requested compute instance(s). The hardware virtualization service 606 can employ some cost function based on the various criteria to score each of the suitable edge locations and select the “best” edge location based on its score relative to the score of other edge locations); 
and providing the computing service to the customer site from the selected provider computing site (See Col. 24 Ln. 54, Col. 21 Ln. 18, Teaches that Assuming the customer's request could be satisfied, the hardware virtualization service 606 can issue control plane command(s) to the edge location(s) to launch the requested instance(s), as indicated at circle “3” of FIG. 6 (e.g., see above description of circle “3” for FIG. 5). The hardware virtualization service 506 issues a control plane command to the specified edge location to launch the requested compute instance (e.g., via a proxy 130). For example, the hardware virtualization service 407 can then issue a command to a VMM on the edge location or edge location server to launch a compute instance for the customer.).

As to claim 12, Parulkar et al. teaches the system according to claim 11 above. Parulkar et al. further teaches wherein the method further comprises: receiving a latency requirement (See Col. 21 Ln. 46,  Col. 22 Ln. 7, Teaches that the user 138 issues a request to launch a compute instance to the hardware virtualization service 606. Here, the parameters of the request can include a geographic indicator and an indication of a latency constraint or requirement. The geographic indicator may take a variety of forms depending on the implementation (e.g., a geocoordinate, a zip code, a metropolitan area, etc.). Additional launch request parameters can include the number of compute instances to launch, the type of compute instances, whether the compute instances (in the case of multiple) should be packed close together (e.g., on the same server or edge location) or spread out (e.g., across servers or edge locations).); 
and determining, based on the latency requirement, a service radius (See Col. 21 Ln. 55, Teaches that the latency indicator may be specified in terms of time (e.g., less than 10 milliseconds) between devices associated with the geographic indicator (e.g., in the region 698) and the server ultimately selected to host the requested compute instance. More complicated launch requests from the user 138 may include parameters specifying additional latency requirements. For example, the request may specify a latency requirement for communications both between the requested instance and devices associated with the geographic indicator (e.g., within a region) and between the requested instance and the cloud provider network region or availability zone to which the edge location ultimately selected to host the instance is parented.); 
wherein providing the list of the providing computing sites comprises including on the list only provider computing sites that are located within the service radius of the customer site (See Col. 24 Ln. 61, Teaches that in some cases, the number of suitable edge locations returned by the edge location placement service 622 may exceed the number of compute instances requested by the customer). 

As to claim 14, Parulkar et al. teaches the system according to claim 11 above. Parulkar et al. further teaches wherein the method further comprises: determining a first fine estimate of latency for a first provider computing site; and determining a second fine estimate of latency for a second provider computing site of the plurality of computing sites; providing a redetermined list of the plurality of provider computing sites based at least on the first fine estimate and the second fine estimate (See Col. 29 Ln. 31, Col. 30 Ln. 10, Col. 30 Ln. 58, Col. 31 Ln. 12, Teaches that the indication of the mobility event is an indication that the electronic device is actually moving from a first cell provided by a first access point 888 to a second cell provided by a second access point 889. The edge location mobility service 830 determines that a communications delay between the electronic device 890 and a first compute instance 813 via the second access point 889 would not satisfy a latency constraint (and thus a migration of the compute instance is to occur so that the latency constrain is satisfied). The constraint may be unsatisfied due to additional hops or distance introduced by routing communications from the second access point 889 to the existing compute instance 813 or because the edge location 810-1 is unreachable from the second access point 889 (e.g., due to the network topology and configuration of the CSP network 801). The edge location mobility service 830 can obtain the latency constraint associated with an instance from data stored during the request to launch the instance (e.g., stored in a database, such as part of an application profile, when the customer requests the launch of an instance such as described above with reference to FIGS. 5, 6, and 7). the hardware virtualization service 806 requests an identification of candidate edge locations from the edge location placement service 820 that satisfy the parameters of the launch request received from the edge location mobility service 830. The edge location placement service 820 can evaluate parameters against latency data available to the edge location placement service 820. Typically, the latency data provides an indication of latencies between points within a CSP network 801 (e.g., base stations providing connectivity within a region and edge locations) and possibly between points within a CSP network 801 and points in the cloud provider network 800 (e.g., compute instances hosted by servers in a cloud provider network data center). The edge location placement service 820 can access the latency data and other information to identify which edge locations satisfy those requirements. Based on the candidate edge locations, if any, returned by the edge location placement service 820, the hardware virtualization service 806 can select one of the candidates such as through the evaluation of a cost function for the candidates as described herein.). 

As to claim 20, Parulkar et al. teaches a method, comprising: receiving customer information in a service request, wherein the customer information includes at least a latency requirement, a desired computing service, and customer location data for a customer site (See Col. 21 Ln. 46,  Col. 22 Ln. 7, Teaches that the user 138 issues a request to launch a compute instance to the hardware virtualization service 606. Here, the parameters of the request can include a geographic indicator and an indication of a latency constraint or requirement. The geographic indicator may take a variety of forms depending on the implementation (e.g., a geocoordinate, a zip code, a metropolitan area, etc.). Additional launch request parameters can include the number of compute instances to launch, the type of compute instances, whether the compute instances (in the case of multiple) should be packed close together (e.g., on the same server or edge location) or spread out (e.g., across servers or edge locations).); 
determining, based on the latency requirement, a service radius (See Col. 21 Ln. 55, Teaches that the latency indicator may be specified in terms of time (e.g., less than 10 milliseconds) between devices associated with the geographic indicator (e.g., in the region 698) and the server ultimately selected to host the requested compute instance. More complicated launch requests from the user 138 may include parameters specifying additional latency requirements. For example, the request may specify a latency requirement for communications both between the requested instance and devices associated with the geographic indicator (e.g., within a region) and between the requested instance and the cloud provider network region or availability zone to which the edge location ultimately selected to host the instance is parented.); 
determining provider location data for a plurality of provider computing sites (See Col. 23 Ln. 54, Teaches that the hardware virtualization service 606 requests an identification of candidate edge locations 510 from the edge location placement service 620 that satisfy the parameters of the user's launch request.); 
determining whether each of the plurality of provider computing sites is within the service radius of the customer site based on the customer location data and the provider location data (See Col. 23 Ln. 57, Teaches that the edge location placement service 622 can evaluate parameters against latency data 609. Typically, the latency data 609 provides an indication of latencies between points within a CSP network 501 (e.g., base stations providing connectivity within the region 698 and edge locations 510) and possibly between points within a CSP network 501 and points in the cloud provider network 600 (e.g., compute instances hosted by servers in a cloud provider network data center). The latency data 609 can further include geographic data about the locations of various access points to the CSP network 501 to allow the edge location placement service 620 to correlate the user-specified geographic indicator to CSP network(s) (e.g., coverage areas of base stations or other equipment through which electronic devices access the CSP network 501). Access points (sometimes referred to as entry points) include devices through which CSP subscriber devices connect to the CSP network (e.g., such as base stations). The latency data 609 can be derived in a number of ways, several of which are described below. As illustrated, the latency data 609 is stored in a database hosted by a database service 622. In other embodiments, latency data 609 may be obtained from a service of the CSP network (e.g., rather than query the database of the database service 622, the edge location placement service 620 queries the service of the CSP network)); 
providing a list of the provider computing sites that are within the service radius of the customer site (See Col. 24 Ln. 61, Teaches that in some cases, the number of suitable edge locations returned by the edge location placement service 622 may exceed the number of compute instances requested by the customer)
receiving a selection of one of the provider computing sites from the list (See Col. 24 Ln. 64, Teaches that the hardware virtualization service 606 can proceed with additional selection criteria to select which of the suitable edge locations will be used to host the customer's requested compute instance(s). The hardware virtualization service 606 can employ some cost function based on the various criteria to score each of the suitable edge locations and select the “best” edge location based on its score relative to the score of other edge locations); 
and providing the computing service to the customer site from the selected provider computing site (See Col. 24 Ln. 54, Col. 21 Ln. 18, Teaches that Assuming the customer's request could be satisfied, the hardware virtualization service 606 can issue control plane command(s) to the edge location(s) to launch the requested instance(s), as indicated at circle “3” of FIG. 6 (e.g., see above description of circle “3” for FIG. 5). The hardware virtualization service 506 issues a control plane command to the specified edge location to launch the requested compute instance (e.g., via a proxy 130). For example, the hardware virtualization service 407 can then issue a command to a VMM on the edge location or edge location server to launch a compute instance for the customer.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-7, 9-10, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar et al. (US 10979534 B1) and further in view of DUNSMORE et al. (US 20220061059 A1).

As to claim 3, Parulkar et al. teaches the method according to claim 1 above. Parulkar et al. further teaches further comprising: determining whether a first provider computing site of the plurality of computing sites includes available resources necessary to provide the computing service; when the first provider computing site does include available resources necessary to provide the computing service, including the first provider computing site on the list; when the additional resources cannot be added to the first provider computing site, excluding the first provider computing site from the list (See Col. 21 Ln. 10, Teaches that the hardware virtualization service 506 can check to ensure that the specified edge location has sufficient capacity to launch the instance amongst other operations. Note that in some embodiments, the hardware virtualization service 506 may avoid returning edge locations at or near full resource capacity in response to the user's request at circle “1” to avoid rejecting the request at circle “2.”).
However, it does not expressly teach when the first provider computing site does not include available resources necessary to provide the computing service: determining whether additional resources can be added to the first provider computing site to provide the computing service; when the additional resources can be added to the first provider computing site to provide the computing service, including the first provider computing site on the list along with an indication of when the additional resources can be added.
DUNSMORE et al., from analogous art, teaches when the first provider computing site does not include available resources necessary to provide the computing service: determining whether additional resources can be added to the first provider computing site to provide the computing service; when the additional resources can be added to the first provider computing site to provide the computing service, including the first provider computing site on the list along with an indication of when the additional resources can be added (See ¶ [0062] Teaches that in order to enable customers to continue using the same instance types and sizes in an edge location 116 as they do in the region, the servers can be heterogeneous servers. A heterogeneous server can concurrently support multiple instance sizes of the same type and may be also reconfigured to host whatever instance types are supported by its underlying hardware resources. The reconfiguration of the heterogeneous server can occur on-the-fly using the available capacity of the servers, that is, while other instances are still running and consuming other capacity of the edge location servers. This can improve utilization of computing resources within the edge location by allowing for better packing of running instances on servers, and also may provide a seamless experience regarding instance usage across the cloud provider network 100 and the cloud provider network edge location 140.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into Parulkar et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 5, Parulkar et al. teaches the method according to claim 4 above. However, it does not expressly teach further comprising: providing a client agent to a client device; causing the client agent to perform a first latency test between the client device and the first provider computing site to determine the first fine estimate; and causing the client agent to perform a second latency test between the client device and the second provider computing site to determine the second fine estimate.
DUNSMORE et al., from analogous art, teaches further comprising: providing a client agent to a client device (See ¶ [0021], Teaches that the monitoring service 102 provides a device registration API (e.g., a “RegisterDevice” method) allowing clients to add a new agent 112 (or, test device 110) or in some embodiments a resource to be targeted/tested into the system.); 
causing the client agent to perform a first latency test between the client device and the first provider computing site to determine the first fine estimate; and causing the client agent to perform a second latency test between the client device and the second provider computing site to determine the second fine estimate (See ¶¶ [0031], [0032] Teaches that the agent(s) 112 of the test device(s) 110 may perform the commands specified by the test configuration—e.g., ping tests, download tests, trace route tests—to interact with the associated resources. The agents 112 may collect the results of the commands as raw metric data, which may include the output from each of the applications or tools used to perform the commands For example, the output from a ping utility used to ping a first resource may be saved, and the output from a traceroute utility used to trace the route to a second resource may also be saved. The outputs from each command may be saved as individual data structures or files or may be consolidated together into a single data structure/file. These outputs may include a variety of types of network-related metric data, such as whether a targeted resource was reachable/responsive, latency values measured between the test device and a resource, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into Parulkar et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 6, the combination of Parulkar et al. and of DUNSMORE et al. teaches the method according to claim 5 above. However, it does not expressly teach further comprising: causing a first latency test server to be instantiated at the first provider computing site; causing a second latency test server to be instantiated at the second provider computing site; wherein the first latency test is performed between the client device and the first latency test server and the second latency test is performed between the client device and the second latency test server.
DUNSMORE et al., from analogous art, teaches further comprising: causing a first latency test server to be instantiated at the first provider computing site; causing a second latency test server to be instantiated at the second provider computing site; wherein the first latency test is performed between the client device and the first latency test server and the second latency test is performed between the client device and the second latency test server (See ¶¶ [0068], [0035]. Teaches that a data plane (DP) proxy 232 can also be provisioned in the cloud provider network 100 to represent particular server(s) in an edge location 116. The DP proxy 232 acts as a shadow or anchor of the server(s) and can be used by services within the cloud provider network 100 to monitor health of the host (including its availability, used/free compute and capacity, used/free storage and capacity, and network bandwidth usage/availability). The metrics processor 106 may generate metrics pertaining to connectivity latencies between agents and particular target resource locations, and provide these metrics (at circle (6)) to a resource placement component of a service that decides where to place new resources based on performance.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into the combination of Parulkar et al. and of DUNSMORE et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 7, the combination of Parulkar et al. and of DUNSMORE et al. teaches the method according to claim 3 above. However, it does not expressly teach wherein the selected provider computing site is the first provider computing site and the first provider computing site does not include available resources necessary to provide the computing service, further comprising: automatically causing the additional resources to be added to the first provider computing site.
DUNSMORE et al., from analogous art, teaches wherein the selected provider computing site is the first provider computing site and the first provider computing site does not include available resources necessary to provide the computing service, further comprising: automatically causing the additional resources to be added to the first provider computing site (See ¶ [0062] Teaches that in order to enable customers to continue using the same instance types and sizes in an edge location 116 as they do in the region, the servers can be heterogeneous servers. A heterogeneous server can concurrently support multiple instance sizes of the same type and may be also reconfigured to host whatever instance types are supported by its underlying hardware resources. The reconfiguration of the heterogeneous server can occur on-the-fly using the available capacity of the servers, that is, while other instances are still running and consuming other capacity of the edge location servers. This can improve utilization of computing resources within the edge location by allowing for better packing of running instances on servers, and also may provide a seamless experience regarding instance usage across the cloud provider network 100 and the cloud provider network edge location 140).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into the combination of Parulkar et al. and of DUNSMORE et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 9, the combination of Parulkar et al. and of DUNSMORE et al. teaches the method according to claim 5 above. However, it does not expressly teach wherein at least the first latency test is a traceroute between the client device and the first provider computing site.
DUNSMORE et al., from analogous art, teaches wherein at least the first latency test is a traceroute between the client device and the first provider computing site (See ¶¶ [0031], [0035], Teaches that the agent(s) 112 of the test device(s) 110 may perform the commands specified by the test configuration—e.g., ping tests, download tests, trace route tests—to interact with the associated resources. The metrics processor 106 may generate metrics pertaining to connectivity latencies between agents and particular target resource locations, and provide these metrics (at circle (6)) to a resource placement component of a service that decides where to place new resources based on performance).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into the combination of Parulkar et al. and of DUNSMORE et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 10, Parulkar et al. teaches the method according to claim 4 above. Parulkar et al. further teaches receiving the IP address of the second client device (See Col. 27 Ln. 38, Teaches that the edge location placement service 720 can request a geographic indicator from a device location service 742 of a CSP network 701 (e.g., by providing the IP address or IMEI number). The device location service 742 can provide the geographic indicator for an identified device. As another example, the edge location placement service 720 can request a geographic indicator from the identified device 790. For example, the device identifier might be an IP address of an electronic device 790 that is executing a device location agent 744. The device location agent 744 can provide a geographic indicator for the electronic device 790);
performing a first latency test between the second client device and the first provider computing site to determine the first fine estimate; performing a second latency test between the second client device and the second provider computing site to determine the second fine estimate; and providing a redetermined list of the plurality of provider computing sites based at least on the first fine estimate and the second fine estimate (See Col. 29 Ln. 31, Col. 30 Ln. 10, Col. 30 Ln. 58, Col. 31 Ln. 12, Teaches that the indication of the mobility event is an indication that the electronic device is actually moving from a first cell provided by a first access point 888 to a second cell provided by a second access point 889. The edge location mobility service 830 determines that a communications delay between the electronic device 890 and a first compute instance 813 via the second access point 889 would not satisfy a latency constraint (and thus a migration of the compute instance is to occur so that the latency constrain is satisfied). The constraint may be unsatisfied due to additional hops or distance introduced by routing communications from the second access point 889 to the existing compute instance 813 or because the edge location 810-1 is unreachable from the second access point 889 (e.g., due to the network topology and configuration of the CSP network 801). The edge location mobility service 830 can obtain the latency constraint associated with an instance from data stored during the request to launch the instance (e.g., stored in a database, such as part of an application profile, when the customer requests the launch of an instance such as described above with reference to FIGS. 5, 6, and 7). the hardware virtualization service 806 requests an identification of candidate edge locations from the edge location placement service 820 that satisfy the parameters of the launch request received from the edge location mobility service 830. The edge location placement service 820 can evaluate parameters against latency data available to the edge location placement service 820. Typically, the latency data provides an indication of latencies between points within a CSP network 801 (e.g., base stations providing connectivity within a region and edge locations) and possibly between points within a CSP network 801 and points in the cloud provider network 800 (e.g., compute instances hosted by servers in a cloud provider network data center). The edge location placement service 820 can access the latency data and other information to identify which edge locations satisfy those requirements. Based on the candidate edge locations, if any, returned by the edge location placement service 820, the hardware virtualization service 806 can select one of the candidates such as through the evaluation of a cost function for the candidates as described herein). 
However, it does not expressly teach further comprising: providing a client agent to a client device; determining whether the client device is at the customer site; when the client device is not at the customer site, sending a query to the client device to determine an internet protocol (IP) address of a second client device at the customer site.
DUNSMORE et al., from analogous art, teaches further comprising: providing a client agent to a client device (See ¶ [0021], Teaches that the monitoring service 102 provides a device registration API (e.g., a “RegisterDevice” method) allowing clients to add a new agent 112 (or, test device 110) or in some embodiments a resource to be targeted/tested into the system); 
determining whether the client device is at the customer site; when the client device is not at the customer site, sending a query to the client device to determine an internet protocol (IP) address of a second client device at the customer site (See ¶¶ [0111], [0025], Teaches that the agent 112A includes a heartbeat agent 805 that orchestrates the heartbeat processes. The heartbeat agent 805 may be invoked on a periodic basis (e.g., every minute, every two minutes, every five minutes) or scheduled basis, obtain a status summary (e.g., from storage, indicating a version of one or more of the agents, an identifier of the test configuration and/or version thereof, an identifier of when the test configuration was last run, a status identifier of the last run of the test configuration, a location of the agent/device, characteristics and/or a configuration setting of the agent/device , etc.), and provide some or all of this information in a heartbeat message sent back to the monitoring service at block 807. A command may be to perform a “traceroute” (e.g., via a traceroute, tracepath, or tracert command available in various operating systems) determine a “path” that packets take from one entity to another, resulting in data such as the hostname of each traversed device, its network address (e.g., IP address), its response time, etc).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into Parulkar et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 13, Parulkar et al. teaches the system according to claim 11 above. Parulkar et al. further teaches wherein the method further comprises: determining whether a first provider computing site of the plurality of computing sites includes available resources necessary to provide the computing service; when the first provider computing site does include available resources necessary to provide the computing service, including the first provider computing site on the list; when the additional resources cannot be added to the first provider computing site, excluding the first provider computing site from the list (See Col. 21 Ln. 10, Teaches that the hardware virtualization service 506 can check to ensure that the specified edge location has sufficient capacity to launch the instance amongst other operations. Note that in some embodiments, the hardware virtualization service 506 may avoid returning edge locations at or near full resource capacity in response to the user's request at circle “1” to avoid rejecting the request at circle “2.”).
However, it does not expressly teach when the first provider computing site does not include available resources necessary to provide the computing service: determining whether additional resources can be added to the first provider computing site to provide the computing service; when the additional resources can be added to the first provider computing site to provide the computing service, including the first provider computing site on the list along with an indication of when the additional resources can be added.
DUNSMORE et al., from analogous art, teaches when the first provider computing site does not include available resources necessary to provide the computing service: determining whether additional resources can be added to the first provider computing site to provide the computing service; when the additional resources can be added to the first provider computing site to provide the computing service, including the first provider computing site on the list along with an indication of when the additional resources can be added (See ¶ [0062] Teaches that in order to enable customers to continue using the same instance types and sizes in an edge location 116 as they do in the region, the servers can be heterogeneous servers. A heterogeneous server can concurrently support multiple instance sizes of the same type and may be also reconfigured to host whatever instance types are supported by its underlying hardware resources. The reconfiguration of the heterogeneous server can occur on-the-fly using the available capacity of the servers, that is, while other instances are still running and consuming other capacity of the edge location servers. This can improve utilization of computing resources within the edge location by allowing for better packing of running instances on servers, and also may provide a seamless experience regarding instance usage across the cloud provider network 100 and the cloud provider network edge location 140.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into Parulkar et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 15, Parulkar et al. teaches the system according to claim 14 above. However, it does not expressly teach wherein the method further comprises: providing a client agent to a client device; causing the client agent to perform a first latency test between the client device and the first provider computing site to determine the first fine estimate; and causing the client agent to perform a second latency test between the client device and the second provider computing site to determine the second fine estimate.
DUNSMORE et al., from analogous art, teaches wherein the method further comprises: providing a client agent to a client device (See ¶ [0021], Teaches that the monitoring service 102 provides a device registration API (e.g., a “RegisterDevice” method) allowing clients to add a new agent 112 (or, test device 110) or in some embodiments a resource to be targeted/tested into the system.); 
causing the client agent to perform a first latency test between the client device and the first provider computing site to determine the first fine estimate; and causing the client agent to perform a second latency test between the client device and the second provider computing site to determine the second fine estimate (See ¶¶ [0031], [0032] Teaches that the agent(s) 112 of the test device(s) 110 may perform the commands specified by the test configuration—e.g., ping tests, download tests, trace route tests—to interact with the associated resources. The agents 112 may collect the results of the commands as raw metric data, which may include the output from each of the applications or tools used to perform the commands For example, the output from a ping utility used to ping a first resource may be saved, and the output from a traceroute utility used to trace the route to a second resource may also be saved. The outputs from each command may be saved as individual data structures or files or may be consolidated together into a single data structure/file. These outputs may include a variety of types of network-related metric data, such as whether a targeted resource was reachable/responsive, latency values measured between the test device and a resource, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into Parulkar et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 16, the combination of Parulkar et al. and of DUNSMORE et al. teaches the system according to claim 15 above. However, it does not expressly teach wherein the method further comprises: causing a first latency test server to be instantiated at the first provider computing site; causing a second latency test server to be instantiated at the second provider computing site; wherein the first latency test is performed between the client device and the first latency test server and the second latency test is performed between the client device and the second latency test server.
DUNSMORE et al., from analogous art, teaches wherein the method further comprises: causing a first latency test server to be instantiated at the first provider computing site; causing a second latency test server to be instantiated at the second provider computing site; wherein the first latency test is performed between the client device and the first latency test server and the second latency test is performed between the client device and the second latency test server (See ¶¶ [0068], [0035]. Teaches that a data plane (DP) proxy 232 can also be provisioned in the cloud provider network 100 to represent particular server(s) in an edge location 116. The DP proxy 232 acts as a shadow or anchor of the server(s) and can be used by services within the cloud provider network 100 to monitor health of the host (including its availability, used/free compute and capacity, used/free storage and capacity, and network bandwidth usage/availability). The metrics processor 106 may generate metrics pertaining to connectivity latencies between agents and particular target resource locations, and provide these metrics (at circle (6)) to a resource placement component of a service that decides where to place new resources based on performance.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into the combination of Parulkar et al. and of DUNSMORE et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 17, the combination of Parulkar et al. and of DUNSMORE et al. teaches the system according to claim 13 above. However, it does not expressly teach wherein the selected provider computing site is the first provider computing site and the first provider computing site does not include available resources necessary to provide the computing service, and wherein the method further comprises: automatically causing the additional resources to be added to the first provider computing site.
DUNSMORE et al., from analogous art, teaches wherein the selected provider computing site is the first provider computing site and the first provider computing site does not include available resources necessary to provide the computing service, and wherein the method further comprises: automatically causing the additional resources to be added to the first provider computing site (See ¶ [0062] Teaches that in order to enable customers to continue using the same instance types and sizes in an edge location 116 as they do in the region, the servers can be heterogeneous servers. A heterogeneous server can concurrently support multiple instance sizes of the same type and may be also reconfigured to host whatever instance types are supported by its underlying hardware resources. The reconfiguration of the heterogeneous server can occur on-the-fly using the available capacity of the servers, that is, while other instances are still running and consuming other capacity of the edge location servers. This can improve utilization of computing resources within the edge location by allowing for better packing of running instances on servers, and also may provide a seamless experience regarding instance usage across the cloud provider network 100 and the cloud provider network edge location 140).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into the combination of Parulkar et al. and of DUNSMORE et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

As to claim 19, Parulkar et al. teaches the system according to claim 14 above. Parulkar et al. further teaches receiving the IP address of the second client device (See Col. 27 Ln. 38, Teaches that the edge location placement service 720 can request a geographic indicator from a device location service 742 of a CSP network 701 (e.g., by providing the IP address or IMEI number). The device location service 742 can provide the geographic indicator for an identified device. As another example, the edge location placement service 720 can request a geographic indicator from the identified device 790. For example, the device identifier might be an IP address of an electronic device 790 that is executing a device location agent 744. The device location agent 744 can provide a geographic indicator for the electronic device 790);
performing a first latency test between the second client device and the first provider computing site to determine the first fine estimate; performing a second latency test between the second client device and the second provider computing site to determine the second fine estimate; and providing a redetermined list of the plurality of provider computing sites based at least on the first fine estimate and the second fine estimate (See Col. 29 Ln. 31, Col. 30 Ln. 10, Col. 30 Ln. 58, Col. 31 Ln. 12, Teaches that the indication of the mobility event is an indication that the electronic device is actually moving from a first cell provided by a first access point 888 to a second cell provided by a second access point 889. The edge location mobility service 830 determines that a communications delay between the electronic device 890 and a first compute instance 813 via the second access point 889 would not satisfy a latency constraint (and thus a migration of the compute instance is to occur so that the latency constrain is satisfied). The constraint may be unsatisfied due to additional hops or distance introduced by routing communications from the second access point 889 to the existing compute instance 813 or because the edge location 810-1 is unreachable from the second access point 889 (e.g., due to the network topology and configuration of the CSP network 801). The edge location mobility service 830 can obtain the latency constraint associated with an instance from data stored during the request to launch the instance (e.g., stored in a database, such as part of an application profile, when the customer requests the launch of an instance such as described above with reference to FIGS. 5, 6, and 7). the hardware virtualization service 806 requests an identification of candidate edge locations from the edge location placement service 820 that satisfy the parameters of the launch request received from the edge location mobility service 830. The edge location placement service 820 can evaluate parameters against latency data available to the edge location placement service 820. Typically, the latency data provides an indication of latencies between points within a CSP network 801 (e.g., base stations providing connectivity within a region and edge locations) and possibly between points within a CSP network 801 and points in the cloud provider network 800 (e.g., compute instances hosted by servers in a cloud provider network data center). The edge location placement service 820 can access the latency data and other information to identify which edge locations satisfy those requirements. Based on the candidate edge locations, if any, returned by the edge location placement service 820, the hardware virtualization service 806 can select one of the candidates such as through the evaluation of a cost function for the candidates as described herein). 
However, it does not expressly teach further wherein the method further comprises: providing a client agent to a client device; determining whether the client device is at the customer site; when the client device is not at the customer site, sending a query to the client device to determine an internet protocol (IP) address of a second client device at the customer site.
DUNSMORE et al., from analogous art, teaches wherein the method further comprises: providing a client agent to a client device (See ¶ [0021], Teaches that the monitoring service 102 provides a device registration API (e.g., a “RegisterDevice” method) allowing clients to add a new agent 112 (or, test device 110) or in some embodiments a resource to be targeted/tested into the system); 
determining whether the client device is at the customer site; when the client device is not at the customer site, sending a query to the client device to determine an internet protocol (IP) address of a second client device at the customer site (See ¶¶ [0111], [0025], Teaches that the agent 112A includes a heartbeat agent 805 that orchestrates the heartbeat processes. The heartbeat agent 805 may be invoked on a periodic basis (e.g., every minute, every two minutes, every five minutes) or scheduled basis, obtain a status summary (e.g., from storage, indicating a version of one or more of the agents, an identifier of the test configuration and/or version thereof, an identifier of when the test configuration was last run, a status identifier of the last run of the test configuration, a location of the agent/device, characteristics and/or a configuration setting of the agent/device , etc.), and provide some or all of this information in a heartbeat message sent back to the monitoring service at block 807. A command may be to perform a “traceroute” (e.g., via a traceroute, tracepath, or tracert command available in various operating systems) determine a “path” that packets take from one entity to another, resulting in data such as the hostname of each traversed device, its network address (e.g., IP address), its response time, etc).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DUNSMORE et al. into Parulkar et al. to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources.
One of ordinary skill in the art would have been motivated because it allows one to utilize one or more different networks (optionally including one or multiple different cellular networks) to analyze network connectivity characteristics between the test devices and other resources. (See DUNSMORE et al. ¶ [0017]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar et al. (US 10979534 B1) and further in view of Rice et al. (US 9998862 B1).

As to claim 8, Parulkar et al. teaches the method according to claim 1 above. Parulkar et al. further teaches determining a distance between the GPS location and each of the provider computing sites; wherein determining the rough estimate of latency is based on the distance and a speed of light (See Col. 26 Ln. 21, Teaches that the network topology information can include information related to the geographic location of access points for end user devices to the network (e.g., base station coverage). Using a set of heuristics, the network topology information can be used to model the various latencies through the CSP network (e.g., point-to-point latencies) to generate the latency data 609. For example, the heuristics may include an estimated delay for signals between network nodes at a given distance (e.g., using the speed of light), modeled latencies added by various hops through the network (e.g., due to processing delays at routers or other networking equipment), etc). 
However, it does not expressly teach wherein the customer location data comprises a street address of the customer site, further comprising: translating the street address to a global positioning satellite (GPS) location.
Rice et al., from analogous art, teaches wherein the customer location data comprises a street address of the customer site, further comprising: translating the street address to a global positioning satellite (GPS) location (See Col. 4 Ln. 39, Teaches that the geocoder is configured to receive a geographic location, grid identifier, coordinates, or other type of geographic location information in any of many possible forms, which can also include street addresses, zip codes, and place names such as cities, towns, neighborhoods, boroughs, counties that can be converted to a geographic location and approximate coordinate. In complementary aspects, the geocoder is also customized to convert any received locations, for example, the static, dynamic, and temporal mobile locations from one type or format of geographic location data or coordinates to another).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rice et al. into Parulkar et al. to enable sophisticated and targeted media communications to specifically identified demographic and geographic mobile and static devices or entities.
One of ordinary skill in the art would have been motivated because it allows one to enable sophisticated and targeted media communications to specifically identified demographic and geographic mobile and static devices or entities (See Rice et al. Col. 1 Ln. 61).

As to claim 18, Parulkar et al. teaches the system according to claim 11 above. Parulkar et al. further teaches determining a distance between the GPS location and each of the provider computing sites; wherein determining the rough estimate of latency is based on the distance and a speed of light (See Col. 26 Ln. 21, Teaches that the network topology information can include information related to the geographic location of access points for end user devices to the network (e.g., base station coverage). Using a set of heuristics, the network topology information can be used to model the various latencies through the CSP network (e.g., point-to-point latencies) to generate the latency data 609. For example, the heuristics may include an estimated delay for signals between network nodes at a given distance (e.g., using the speed of light), modeled latencies added by various hops through the network (e.g., due to processing delays at routers or other networking equipment), etc). 
However, it does not expressly teach wherein the customer location data comprises a street address of the customer site, and wherein the method further comprises: translating the street address to a global positioning satellite (GPS) location.
Rice et al., from analogous art, teaches wherein the customer location data comprises a street address of the customer site, and wherein the method further comprises: translating the street address to a global positioning satellite (GPS) location (See Col. 4 Ln. 39, Teaches that the geocoder is configured to receive a geographic location, grid identifier, coordinates, or other type of geographic location information in any of many possible forms, which can also include street addresses, zip codes, and place names such as cities, towns, neighborhoods, boroughs, counties that can be converted to a geographic location and approximate coordinate. In complementary aspects, the geocoder is also customized to convert any received locations, for example, the static, dynamic, and temporal mobile locations from one type or format of geographic location data or coordinates to another).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rice et al. into Parulkar et al. to enable sophisticated and targeted media communications to specifically identified demographic and geographic mobile and static devices or entities.
One of ordinary skill in the art would have been motivated because it allows one to enable sophisticated and targeted media communications to specifically identified demographic and geographic mobile and static devices or entities (See Rice et al. Col. 1 Ln. 61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pruitt et al. (US 20070226294 A1) teaches A method and system for accessing network services. A client sends a request for a service. The request includes an address of the client. One or more resolvers receive the request for a service. The one or more resolvers determine at least one service location to return to the client based at least partially on the service requested and the address of the client. The at least one service location is then returned to the client. The service locations returned to the client may also be based on a policy, user preferences, client preferences, or client characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        12/15/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456